Citation Nr: 0424644	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  98-17 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a disability evaluation in excess of 20 
percent for a back disability, characterized as arthritis of 
the lumbar spine with thoracolumbar scoliosis.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant served on active duty from September 
1968 to December 1971.

When this matter was last before the Board of Veterans' 
Appeals (Board) in August 2003, it was remanded to the 
Department of Veterans Affairs (VA), Denver, Colorado, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, in May 2004, the RO increased the disability 
evaluation for PTSD from a 10 percent disability rating to a 
20 percent disability rating, and issued a supplemental 
statement of the case.  The case was then returned to the 
Board for further appellate review.  

In July 2004, on the veteran's behalf, a veteran's service 
representative at the RO requested that the Board advance the 
case on the Board's docket in view of the veteran's terminal 
illness.  The Board granted the representative's motion in 
August 2004.  38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).

It is noted in passing that the veteran has filed several 
claims that have yet to be adjudicated.  These claims include 
entitlement to an effective date earlier than October 29, 
1998, for the grant of service connection for PTSD; 
entitlement to service connection for lung cancer, claimed to 
be as a result of presumed exposure to Agent Orange 
herbicides in the Republic of Vietnam during the Vietnamese 
war era; entitlement to service connection for hepatitis; and 
entitlement to a total compensation rating based on 
individual unemployability.  As these issues have been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring them to the RO for initial 
consideration, and any indicated appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

In July 2004, the veteran submitted additional medical 
evidence in support of his motion that the case be advanced 
on the Board's docket.  Contained within these medical 
records was psychiatric evidence that is pertinent to an 
assessment of the severity of his PTSD.  For example, in a VA 
treatment record dated July 9, 2004, it was indicated that he 
was a substantial risk of suicide, and would need psychiatric 
support.  It was also noted that he would be seeking 
psychiatric intervention.  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. § 19.31 
(2003).  Given that the additional medical evidence must be 
considered to be additional pertinent evidence, it is 
incumbent upon the RO to review the evidence and issue an 
appropriate supplemental statement of the case.  

Secondly, in April 2004, the veteran expressed disagreement 
in writing with the disability evaluation assigned by the RO 
to his service-connected low back disability in an April 2003 
rating decision.  The Board finds that the veteran has timely 
filed a notice of disagreement with regard to the claim of 
entitlement to an increased disability rating for his low 
back disability, as set out on the initial page of this 
remand decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 19.26, 20.201, 20.302 (2003).

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case (SOC), and 
the RO's failure to issue a statement of the case is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  Accordingly, further appellate 
consideration will be deferred and the case is REMANDED for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should issue a Statement 
of the Case to the veteran addressing the 
issue of entitlement to a disability 
evaluation in excess of 20 percent for a 
back disability, characterized as 
arthritis of the lumbar spine with 
thoracolumbar scoliosis, based upon an 
initial evaluation.  The veteran should be 
advised of the need to timely file a 
substantive appeal if he wishes appellate 
review.  38 C.F.R. § 20.302(b) (2003).  

4.  The VBA AMC should then conduct any 
necessary development brought about by the 
appellant's response, including the 
retrieval of more recent psychiatric 
records, and the accomplishment of 
additional VA examination if deemed 
warranted, followed by the readjudication 
of the claim of entitlement to an 
increased disability evaluation for PTSD.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence (including 
that recently submitted) and applicable law and regulations 
pertinent to the claim currently on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for entitlement to an increased disability rating for 
PTSD, and may result in a denial.  38 C.F.R. § 3.655 (2003).

	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




